Citation Nr: 0713536	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-11 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than March 1, 
2004, for the award of service connection for herniation of 
disc L4-L5.

2.  Entitlement to an initial evaluation higher than 10 
percent for herniation of disc L4-L5, prior to May 17, 2005.

3.  Entitlement to a rating higher than 20 percent for 
herniation of disc L4-L5, beginning May 17, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2004, which granted service connection for herniation 
of disc L4-L5, and assigned a 10 percent rating, effective 
March 1, 2004.  The veteran appealed both the assigned rating 
and the effective date.  Subsequently, in the course of 
appellate development, the rating was increased to 20 
percent, effective May 17, 2005.  A grant of less than the 
maximum available rating does not terminate the appeal, 
unless the veteran expressly states he is satisfied with the 
assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, the issues of a rating higher than 10 percent prior to 
May 17, 2005, as well as for a rating higher than 20 percent 
beginning that date, are both on appeal.  In January 2007, 
the veteran appeared at a hearing held at the RO before the 
undersigned (i.e., Travel Board hearing).


FINDINGS OF FACT

1.  In a rating decision dated in November 1968, the RO 
denied the veteran's initial claim for service connection for 
a back condition on the basis that the disability was not 
shown on separation, or thereafter.  The veteran did not 
appeal, and the November 1968 decision became final.

2.  The veteran's next claim for service connection for a 
back disability was received March 1, 2004, and the RO 
subsequently granted service connection for herniation of 
disc L4-L5, effective that date.  

3.  Prior to May 17, 2005, herniation of disc L4-L5 was 
manifested by limitation of flexion to 80 degrees, combined 
range of motion of 200 degrees, without muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, or objective evidence of additional 
functional impairment or neurological symptoms.  He did not 
have any incapacitating episodes.

4.  Beginning May 17, 2005, herniation of disc L4-L5 has been 
manifested by forward flexion to 50 degrees or greater, a 
combined range of motion of 155 degrees or higher, without 
ankylosis of the spine, additional functional impairment or 
neurological impairment.  He did not have any incapacitating 
episodes.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 1, 
2004, for service connection for herniation of disc L4-L5 
have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 
38 C.F.R. § 3.400 (2006).
 
2.  Prior to May 17, 2005, the criteria for an evaluation in 
excess of 10 percent for herniation of disc L4-L5 were not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).    

3.  Beginning May 17, 2005, the criteria for an evaluation in 
excess of 20 percent for herniation of disc L4-L5 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).    




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  


I.  Earlier Effective Date

Service connection for herniation of disc L4-L5 was granted 
in a June 2004 rating decision.  The veteran appealed that 
rating decision, claiming that the effective date for the 
grant of service connection should be earlier.  At his 
hearing, he testified that he has experienced low back pain 
continuously since service.  In essence, he contends that the 
effective date of the grant of service connection should 
coincide with his history of pertinent symptoms.  

In general, the effective date of an evaluation and award of 
compensation will be the day following separation from 
service, or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2006).

At the outset, it must be pointed out that a claim must be 
filed in order for any type of benefit to accrue or be paid.  
38 U.S.C.A. § 5101(a) (West 2002); Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  There is no provision in the 
law for awarding an earlier effective date based simply on 
the presence of the disability.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (the mere presence of medical evidence of 
a condition does not establish an intent on the part of the 
veteran to seek service connection for the disability).  

A review of the file discloses that the veteran was treated 
on several occasions in service for low back pain.  On the 
separation examination in June 1968, the veteran reported 
recurrent back pain.  On examination, he had good range of 
motion and strength of the back.  The physician reported that 
the veteran had fallen and landed on his back in 1966, had 
been treated conservatively, and now had minimal pain on 
prolonged standing or heavy lifting, which was not 
incapacitating.  

After his discharge, the veteran filed a compensation claim 
with VA in August 1968.  Based on the service medical records 
and the veteran's claim, the RO denied service connection for 
a back condition in November 1968, on the basis that a 
chronic back condition was not shown on separation, and there 
was no current disability shown.  He was informed of this 
action in a November 1968 letter from the RO, which, in 
addition to information as to his appellate rights, stated as 
follows:

"The records show that you were treated for a back 
condition in service but it was not found at the time of 
your last examination.  If the condition recurs, you 
should send us a statement from your doctor showing 
treatment for it."

The veteran did not appeal the denial of that claim, and it 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a).  
There are only two exceptions to the rule of finality of VA 
decisions, i.e., challenges based on clear and unmistakable 
error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A, 
7111), and reopened claims based on new and material evidence 
(38 U.S.C.A. § 5108).  Cook v. Principi, 318 F.3d 1334, 1339 
(Fed. Cir. 2002).  The veteran has not made any specific 
allegations of error in the prior decision; therefore, there 
is no CUE issue currently before the Board.  See Crippen v. 
Brown, 9 Vet. App. 413, 420 (1996).  

The veteran's next claim for service-connection for a back 
disorder was received March 1, 2004.  He was afforded a VA 
examination in April 2004, which noted that the veteran did 
not have any treatment for his low back after service, until 
after a motor vehicle accident in the late 1980's, at which 
time he was diagnosed with a herniated disc.  Nevertheless, 
the examiner concluded that it was at least as likely as not 
that the herniated disc of L4-L5 was due to a slip and fall 
accident in the military.  Based on this evidence, the RO 
granted service connection for herniation of disc L4-L5, 
effective March 1, 2004, the date his reopened claim was 
received.  

If a grant is based on a claim which has been finally denied 
and subsequently reopened by the submission of new and 
material evidence, the effective date is the date of receipt 
of the new claim, or the day entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  
Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits 
were granted.  Washington v. Gober, 10 Vet.App. 391 (1997).  

The only claim for service connection for a back disorder 
that the veteran submitted prior to March 2004 was the 
subject of a final denial.  Thus, the effective date for the 
grant of service connection for herniation of disc L4-L5 was 
correctly based on the reopened claim, received March 1, 
2004.  See, e.g., Sears v. Principi, 16 Vet. App. 244, 248 
(2002) ("[t]he statutory framework simply does not allow for 
the Board to reach back to the date of the original claim as 
a possible effective date for an award of service-connected 
benefits that is predicated upon a reopened claim.")  As a 
consequence, an earlier effective date is not warranted.  

Although the veteran may indeed have suffered from back 
problems prior to March 2004, the effective date for service 
connection based on a reopened claim cannot be any earlier 
than the date of receipt of claim.  Although the Board is 
sympathetic to the veteran's situation and recognizes that he 
was disabled, to some degree, by back problems before 2004, 
the Board concludes that an effective date earlier than March 
1, 2004, is not warranted in this case under VA regulations 
governing effective dates for awards based on a reopend claim 
for service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt does not apply, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

II.  Higher Ratings

The veteran contends that his intervertebral disc syndrome is 
more disabling than reflected by the ratings in effect during 
this appeal period.  He states that his activities are 
limited by constant pain.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2006).  In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.  

As noted above, the RO did assign staged ratings in this 
case, with a 10 percent rating prior to May 17, 2005, and a 
20 percent rating thereafter.  The Board will first examine 
whether a rating higher than 10 percent should have been 
assigned prior to May 17, 2005.  The evidence dated between 
the claim in March 2004 and the May 2005 VA examination 
consists of VA outpatient treatment records and the report of 
an examination ordered by VA and conducted in April 2004.  VA 
must consider all the evidence of record to determine when an 
ascertainable increase occurred in the rated disability.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. 
West, 12 Vet. App. 442 (1999).  However, in this case, none 
of the medical evidence developed subsequent to May 17, 2005, 
is relevant to the appropriate rating to be assigned prior to 
that date because it does not contain any opinions or 
findings as to the severity of the veteran's disability for 
this particular time period. The Board will consider the 
veteran's testimony to the extent he described symptoms in 
effect during the relevant time period.

The veteran's herniation of disc L4-L5 is rated under 
Diagnostic Code 5243, which provides that intervertebral disc 
syndrome may be rated based on a general formula for rating 
spine conditions, or based on incapacitating episodes, 
whichever results in the higher evaluation when combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2006).  

When rated based on incapacitating episodes, a 10 percent 
rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted 
when there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  

For purposes of evaluation under Diagnostic Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) 
(2006).  

At his hearing in January 2007, the veteran stated that he 
had suffered from approximately 10 episodes during the past 
year where he was unable to get out of bed, usually due to 
some activity on the previous day, such as walking too far, 
or sitting in one place too long.  However, the medical 
evidence does not show any episodes where acute signs and 
symptoms due to his back condition required bed rest 
prescribed by a physician and treatment by a physician.  
Indeed, VA medical records dated from August 2004 to April 
2006 do not show any specific treatment for his back 
condition at all after September 2004.  Moreover, he did not 
mention any incapacitating episodes on VA examinations in 
April 2004, May 2005, or June 2006.  Instead, on the May 2005 
VA examination, it was noted that there was no significant 
history of flares, and that he had not been bedridden in the 
last 12 months due to his back condition.  Similarly, the 
veteran denied flare-up of low back pain on the June 2006 
examination.  

Thus, since the evidence does not show any incapacitating 
episodes, as defined by law, during the entire course of the 
appeal period, it is not to the veteran's advantage to have 
his condition rated on that basis.  

The other method for rating the veteran's herniation of disc 
L4-L5 is under the general rating formula for diseases and 
injuries of the spine.  38 C.F.R. § 4.71a, Codes 5235-5243 
(2006).  As pertinent to the thoracolumbar spine, the 
criteria are as follows:

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height, warrants a 10 
percent rating.  Id.  

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, a 
20 percent rating is warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine, a 40 percent rating is 
warranted.  Id.

Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating.  Id. 

In general, for VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  Id., Note (2).

Prior to May 17, 2005, a 10 percent rating was in effect for 
herniation of disc L4-L5.  The evidence of record pertaining 
to that time period shows that on the VA examination in April 
2004, forward flexion was to 80 degrees, and his combined 
range of motion was 200 degrees (80 degrees of forward 
flexion, extension to 20 degrees, lateral rotation to 25 
degrees bilaterally, and lateral flexion to 25 degrees 
bilaterally).  It was specifically noted that he did not have 
any spasms.  On an August 2004 outpatient treatment record, 
it was observed that he did not have any focal tenderness.  
His gait was normal, and there were no abnormal spinal 
contours.  Although tenderness at L4-L5 was noted in 
September 2005, the only limitation of motion shown at that 
time was in extension, and the veteran had a normal gait.  X-
rays in service did not show any fracture of the vertebral 
body, nor is there any subsequent evidence of such.  Thus, 
the evidence does not show that any criteria for a 20 percent 
rating were present prior to May 17, 2005.  Moreover, no 
comparable symptoms were shown.

When evaluating joints on the basis of limited motion, it 
must also be determined whether the joint in question 
exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202, 205- 207 (1995); 38 C.F.R. §§ 4.40, 
4.45.  Functional impairment must be supported by adequate 
pathology.  Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  
According to a September 2004 outpatient note, the veteran 
had degenerative joint disease in the lumbar spine.  However, 
there is no medical evidence of functional impairment beyond 
the 10 percent rating in effect during this time.  In August 
2004, it was noted that there was no weakness, and in April 
2004, it was specifically reported that there was no evidence 
of fatigability or incoordination.  Although the veteran has 
testified in general regarding limitations caused by pain in 
his back, the medical records do not show objective findings 
indicative of additional functional impairment.  Thus, a 
higher rating is not shown, for the period prior to May 17, 
2005, on that basis.

As of May 17, 2005, a 20 percent rating has been assigned for 
the veteran's herniation of disc L4-L5, based on the findings 
of a VA examination that date.  The VA examination disclosed 
forward flexion to 60 degrees, and the veteran's combined 
range of motion was 200 degrees (60 degrees of forward 
flexion, extension to 20 degrees, lateral rotation to 30 
degrees bilaterally, and lateral flexion to 30 degrees 
bilaterally).  Spasms and tenderness were noted on 
examination, but there was no adverse curvature of the spine.  
On the June 2006 VA examination, forward flexion was to 50 
degrees, and the combined range of motion was 155 degrees (50 
degrees of forward flexion, extension to 15 degrees, lateral 
rotation to 20 degrees bilaterally, and lateral flexion to 25 
degrees bilaterally).  VA medical records do not show any 
treatment for his low back condition during this time period.

Thus, limitation of motion meeting, or more closely 
approximating, the criteria for a 40 percent rating has not 
been shown.  The veteran does not have ankylosis of the 
spine, favorable or unfavorable.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (5) (favorable ankylosis 
consists of fixation of a spinal segment in neutral position; 
unfavorable ankylosis involves fixation in flexion or 
extension, along with other specific symptoms).  An antalgic 
gait was noted in June 2006, but the antalgic gait was also 
noted in connection with an examination of his knee in July 
2006.  In any event, it is not necessary to determine the 
cause of his limp, because an abnormal gait is encompassed in 
the criteria for the currently assigned 20 percent rating.  

Functional impairment, in excess of that contemplated by the 
20 percent rating currently in effect, has not been shown.  
See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45.  On the June 2006 
examination, it was noted that the veteran said he had 
difficulty with prolonged standing or walking, sitting more 
than 1/2 hour at a time, bending, and lifting more than 20 
pounds.  However, on examination, he did not exhibit any 
weakness, and there was no indication of flares.  The 
examiner noted that with repetitive use, the range of motion 
was not additionally limited by pain, fatigue, weakness, or 
lack of endurance.  The May 2005 VA examination also noted 
that the veteran did not have weakness, fatigability, 
incoordination, or additional limitation of motion with 
repetitive use, and that there were no flare-ups.  The 
outpatient treatment records dated during this period do not 
show that the veteran sought treatment for his low back 
condition.  

The veteran also contends that he has radiation of pain into 
his left lower extremity.  Where there are any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, such symptoms are to 
be evaluated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) 
(2006). 

Disability of the sciatic nerve (or neuritis or neuralgia) is 
rated 10 percent when there is evidence of mild incomplete 
paralysis; 20 percent with moderate incomplete paralysis; 40 
percent for moderately severe incomplete paralysis; 60 
percent for severe incomplete paralysis with marked muscular 
atrophy; and 80 percent for complete paralysis when the foot 
dangles and drops, has no active movement possible of muscles 
below the knee, and with flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 
8620, 8720 (2006).  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  

Although the veteran currently complains of symptoms such as 
radiation of pain into the lower extremities, neurological 
examinations in connection with the VA examinations and 
outpatient records have all shown normal sensory and motor 
examinations in the lower extremities.  Deep tendon reflexes 
have been present and symmetrical.  In August 2004, straight 
leg raising was negative bilaterally.  In September 2004, he 
specifically denied radiation of pain into the lower 
extremities.  No symptoms attributed to sciatica have been 
noted in the treatment records or examination reports.  In 
sum, at no time during the appeal period have there been any 
objective signs of neurological symptoms which would warrant 
a separate compensable rating.  

At his hearing, the veteran stated that he has severe pain in 
the back and lower extremities, necessitating the constant 
use of pain medication.  He stated that the pain interferes 
with his sleep.  Nevertheless, the general formula for rating 
spinal disabilities provides that symptoms are evaluated with 
or without pain, stiffness, or aching.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Thus, all of the impairment, 
including that due to pain, is considered in the assignment 
of the disability rating.  As discussed above, no additional 
functional impairment has been shown.  

For the reasons discussed above, the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for herniation of disc L4-L5 prior to May 17, 2005, 
and against a rating in excess of 20 percent as of May 17, 
2005.  Further, there are no distinct periods of time, since 
the effective date of service connection, during which the 
disability would warrant a higher rating.  See Fenderson, 
supra.  The preponderance of the evidence is against the 
claim; therefore, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  Prior to the initial 
adjudication of the veteran's claim, he or she is to be 
notified of the information necessary to substantiate the 
claim, and of the claimant's and VA's respective obligations 
for obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the claimant must be told to provide any relevant 
evidence in his or her possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Finally, the claimant must be provided information regarding 
assigned ratings and effective dates applicable to a grant of 
benefits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal ensues from the rating decision that originally 
granted service connection for herniation of disc L4-L5.  The 
veteran was not furnished any separate VCAA notice with 
respect to his appeal of the effective date of the grant of 
service connection and the originally assigned rating for the 
disability.  However, prior to the rating decision on appeal, 
in a letter dated in April 2004, he was provided notice as to 
the information necessary to substantiate the service 
connection claim, of his and VA's respective obligations for 
obtaining specified different types of evidence, and that he 
should provide any relevant evidence in his possession.  
Moreover, the Court has held that once a decision has been 
made awarding service connection, a disability rating, and an 
effective date, § 5103(a) notice has served its purpose, as 
the claim has already been substantiated.  Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  Similarly, the Federal 
Circuit held that 38 U.S.C. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate a claim upon receipt of a notice of disagreement 
with the effective date assigned by a regional office for a 
compensation award.  Hartman v. Nicholson, No. 06-7303 (Fed. 
Cir., April 5, 2007).  

Because the veteran's claim was substantiated after the 
notice error occurred by way of service connection being 
granted, and an initial rating and effective date being 
assigned, there is no presumption of prejudicial error in any 
notice defects.  See Dunlap v. Nicholson, No. 03-320 (U.S. 
Vet. App. Mar. 22, 2007).  Consequently, the burden is on the 
claimant to assert with specificity how he was prejudiced by 
any notification error.  Id.  After the completion of its 
appellate development in this case, the RO, in January 2007, 
sent the veteran a letter informing him of the notice 
elements regarding an assigned disability rating and 
effective date, pursuant to Dingess, supra.  Although there 
was no subsequent readjudication of the claim, the veteran 
did not submit any new evidence in response to this notice.  
He has now received full VCAA-compliant notice, and has not 
alleged any prejudice resulting from timing of notice errors.  
Thus, there is no evidence that any notification error 
affected the essential fairness of the adjudication.  See 
Dunlap.  The Board is persuaded that any notice error did not 
render the claimant without a meaningful opportunity to 
participate effectively in the processing of his or her 
claim, and the duty to notify has been satisfied.  Id.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran testified at a Board hearing, and 
service medical records and VA treatment records have been 
obtained.  VA examinations were obtained in April 2004, May 
2005, and June 2006, and contained sufficient findings to 
evaluate the veteran's service-connected disability.  While 
he has never been afforded nerve conduction tests, or any 
test to confirm whether a herniated disc is now present, 
there is no medical evidence of any positive neurological 
findings in the lower extremities, nor did any health care 
provider suggest that any such tests are needed to evaluate 
the veteran's disability, for compensation purposes.  It is 
the manifestations that are important for VA compensation 
purposes, and there are no symptoms of unclear etiology such 
that diagnostic tests would be needed to determine whether a 
symptom is part of the service-connected disability.  All 
evidence identified by the veteran has been obtained.  There 
is no evidence of the existence of additional evidence which 
would support the veteran's claim.  There is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of his claim.  

VA satisfied its duties to inform and assist the claimant in 
the development of his claim.  Therefore, he is not 
prejudiced by the Board considering the merits of the claims 
in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

An effective date earlier than March 1, 2004, for the award 
of service connection for herniation of disc L4-L5 is denied.

A rating in excess of 10 percent for herniation of disc L4-L5 
prior to May 17, 2005, is denied.  

A rating in excess of 20 percent for herniation of disc L4-L5 
beginning May 17, 2005, is denied.  



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


